                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION
MICHAEL ANTHONY MOORE                         §

v.                                            §        CIVIL ACTION NO. 6:15cv656

DIRECTOR, TDCJ-CID, ET AL.                    §
                      ORDER DENYING MOTIONS TO REOPEN CASE
                            AND FOR OTHER RELIEF

       The above-entitled and numbered civil action was referred to United States Magistrate Judge

K. Nicole Mitchell, who issued a Report and Recommendation concluding that the lawsuit should
be dismissed without prejudice for failure to exhaust administrative remedies. The lawsuit was
dismissed on April 22, 2016, and Plaintiff appealed. The appeal was dismissed for want of
prosecution on June 21, 2016.

       Over two years later, on July 23, 2018, Plaintiff filed a motion asking that his case be
reopened, together with a number of other motions. The Magistrate Judge issued a Report
recommending that all of the motions be denied. The Plaintiff filed objections.

       The Report of the Magistrate Judge, which contains proposed findings of fact and
recommendations for the disposition of the case, has been presented for consideration. The court
has conducted a de novo review of the objections raised by Plaintiff to the Report. It concludes
that the findings and conclusions of the Magistrate Judge are correct and adopts the same as the
findings and conclusions of the court. It is accordingly

       ORDERED that the Plaintiff’s motion to reopen his case (docket no. 53), for an evidentiary
hearing (docket no. 55), for class certification (docket no. 56), for appointment of counsel (docket
no. 57), to issue summons (docket no. 58) and for the U.S. Marshal to effect service (docket no. 60)
are DENIED.
            .    SIGNED this the 5th day of February, 2019.




                                                           _______________________________
                                                  1        RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
